F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                                MAY 8 1997
                                  TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                    Clerk

 TERRANCE LEE TINNIN,

               Plaintiff - Appellant,

          v.                                                No. 96-1423
                                                       (D. Ct. No. 96-S-1717)
 FEDERAL BUREAU OF                                           (D. Colo.)
 INVESTIGATION; CENTRAL
 INTELLIGENCE AGENCY, State and
 County Authorities,

               Defendants - Appellees.




                            ORDER AND JUDGMENT *


Before TACHA, BALDOCK, and LUCERO, Circuit Judges.



      After examining the briefs and the appellate record, this three-judge panel

has determined unanimously that oral argument would not be of material

assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th

Cir. R. 34.1.9. The cause is therefore ordered submitted without oral argument.



      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      This appeal is from an order of the district court dismissing plaintiff’s

complaint pursuant to 28 U.S.C. § 1915 and Fed. R. App. Proc. 24 on the ground

that plaintiff failed to comply with any pleading requirements found in Rules

8(a)(1), 8(a)(2), and 8(a)(3) of the Federal Rules of Civil Procedure. The

dismissal by the district court was without prejudice. We affirm.

      Because plaintiff brings this action pro se, we construe all pleadings that he

has filed liberally. Haines v. Kerner, 404 U.S. 519 (1972). All of the pleadings

filed in the district court and the pleadings filed in this court demonstrate clearly

that the plaintiff has wholly failed to meet the pleading requirements of the

Federal Rules of Civil and Appellate Procedure. The complaint that was filed in

the district court and the filings in this court all contain a series of vague,

conclusory, and confusing allegations. We cannot discern precisely the basis for

defendant’s allegations of violations of various criminal statutes. Although he

references the Racketeer Influenced and Corrupt Organization Act he makes no

specific allegations supporting a cause of action under that statute. Plaintiff also

refers to violations of his civil rights but fails to support any allegations of such

constitutional violations. We agree with the district court that all of the filings in

the district court and on appeal, even when construed most liberally, fail to meet

the requirements of the Federal Rules of Civil and Appellate Procedure. We deny




                                           -2-
petitioner’s motion to proceed in forma pauperis and AFFIRM the order of the

district court dismissing the petition without prejudice.

                                       ENTERED FOR THE COURT,


                                       Deanell Reece Tacha
                                       Circuit Judge




                                         -3-